DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant's arguments filed 07 December 2020 stating “The Examiner provides an annotated Figure 3 [Care], allegedly identifying a fluid junction. Office Action at p. 17. However, the identified ‘fluid junction’ of Care provides cooling to a single component 50” have been fully considered. The Office respectfully notes that the previous rejection identified “first component” as Care airfoil 86 (of blade 50) and “second component” as Care tip shroud 88 (of blade 50), which can be regarded as separate components owing to their different structures and/or functions.
Applicant's arguments filed 07 December 2020 stating “The Examiner points to Saha at Figure 2 and identifies a first fluid port and a second fluid port. Office Action at p. 21. However, the Examiner has not pointed to anything in Saha disclosing that the identified first fluid port is in fluid communication with a component that is in the turbine section. Instead, Saha discloses two separate flow paths 36 for routing fluid 32 from two different portions of the compressor section 12. See Saha at [0029]; Fig. 2. Saha further discloses the fluid conduit 106 may extend to the combustion section 14 or to an auxiliary device, such as  have been fully considered but they are not persuasive. The Office respectfully notes that Saha Figure 2 shows various components (i.e., piping sections, a valve (un-labeled), a variable flow valve 104) that are in fluid communication with the identified “first fluid port” and axially within Saha turbine section 16 (i.e., the identified “turbine section”). 
Applicant's arguments filed 07 December 2020 stating “First, the Examiner identifies vane 31 as a first component, and tube 2 as a second component having respective fluid lines 1,51. Office Action at p. 28. However, the air holes 1,51 both communicate with the same component, stator blade 31. See Ai at Abstract, Fig. 2. Thus, none of Ai, Saha, and Care disclose the claimed arrangement.” have been fully considered but they are not persuasive. The Office respectfully notes that the previous rejection identified “first component” as Ai stator blade 31 and “second component” as Ai seal tube 2, which can be regarded as separate components owing to their differing structures and/or functions - i.e., Ai stator blade 31 constitutes an airfoil structure that is exposed to the working fluid, while Ai seal tube 2 constitutes a cylindrical tube for communicating fluid.
Applicant’s arguments filed 07 December 2020 stating “Further, one would not modify Ai with Saha as proposed, as Ai teaches away from the proposed combination. Ai discloses it is an object of the invention to provide to provide a sealing device for a stator blade utilizing the disclosed sealing device. See Ai at col. 4,11. 49-46. Ai further discloses that ‘the sealing device... can achieve the sealing effect with a simple structure.’ Ai at col. 4, 11. 46-51. The proposed modification of utilizing the cooling fluid supply system of Saha in the system of Ai would complicate the structure. One in the art would not modify Ai as proposed, as Ai teaches that a simple structure is desirable” have been fully considered but they are not persuasive. The Office respectfully notes that the desire for simplicity disclosed by Ai is in regards to the assembly / disassembly of the seal tube, which does not teach against the proposed modification over Saha of a possible solution for realizing the supply of cooling fluid to Ai lines 1,51.
Applicant’s arguments filed 07 December 2020 stating “Further, with respect to claims 6-9, none of Ai, Saha, and Care disclose the claimed first and second components are part of a mid-turbine frame. The Examiner points to Ai at elements 50, 32a, 32b, 32, 31, and 35, and contends these elements ‘can be considered as constituting a ‘frame,’ which is not deemed to require a particular structure.’ Office Action at p. 33. The Examiner has not pointed to anything in the references suggesting a mid-turbine  have been fully considered but they are not persuasive. The Office respectfully notes that the term “mid-turbine frame” does not require any structure. Nevertheless, reference is made to Scott (US 2014/0003920) showing a mid-turbine frame 58 having elements 64,62,61 that are substantially similar to Ai elements 31,2,32, respectively, for example.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 11 of Mosley et al. (US 10,443,498 - hereafter referred to as Mosley) in view of Care et al. (US 6,485,255 - hereafter referred to as Care).

In reference to claim 1
Although claim 1 of the instant application is not identical to Mosley claim 11 they are not patentably distinct from one another. The application claim 1 is broader in at least one aspect and recites additional features not claimed in Mosley claim 11.
Regarding the broadening aspect of the application claim 1, the following comparison between Mosley claim 11 and the application claim 1 underlines (see underlined features in Mosley claim 11) what elements have been excluded in the presentation of application claim 1.  
Application claim 1
Mosley claim 11 (via claims 1 and 10)
A fluid supply system for a gas turbine engine comprising: 

a first component and a second component;

a fluid fitting that has a fluid junction, the fluid junction includes a first fluid port in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port in fluid communication with and configured to supply a second cooling fluid to the second component;

a primary pipe fluidly connected to the fluid fitting;

a flow meter arranged upstream from the fluid junction and configured to receive a cooling supply fluid from a fluid source, wherein the flow meter is a wall having an orifice and a surface that is radiused and convex facing into the cooling supply fluid;





a secondary pipe secured to the fluid fitting and configured to supply the second cooling fluid to the second component;




a turbine section including the first and second components; and

the primary pipe configured to provide the cooling supply fluid from the fluid source to the fluid fitting.
A fluid supply system for a gas turbine engine comprising: 

a first component and a second component;
  
a fluid fitting that has a fluid junction, 
the fluid junction includes a first fluid port in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port in fluid communication with and configured to supply a second cooling fluid to the second component;  

a primary pipe fluidly connected to the fluid fitting;  

a flow meter arranged upstream from the fluid junction and configured to receive a cooling supply fluid from a fluid source, wherein the flow meter is a wall having an orifice and a radiused surface facing into the cooling supply fluid and a non-radiused surface opposite the radiused surface, the non-radiused surface extending from an outer diameter of the wall to an outer diameter of the orifice;  

wherein the fluid fitting is welded to the primary pipe and a secondary pipe (claim 10); the secondary pipe is configured to supply the second cooling fluid to the second component (claim 11);


a turbine section including the first and second components;  and 

the primary pipe configured to provide the cooling supply fluid from the fluid source to the fluid fitting.


Thus, it is apparent, for the broadening aspect, that Mosley claim 11 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by Mosley claim 11, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over Mosley claim 11 with respect to the broadening aspect.

With respect to the additional features recited (see the highlighted features above) in application claim 1, Mosley claim 11 fails to recite: 
the wall is convex facing into the cooling supply fluid.

Care discloses:
a gas turbine engine comprising a cooling flow passage with a “flow meter” (i.e., valve 114) using a shape memory alloy in order to permit altering the area of the flow passage between a restrictive / low-temperature state (Figure 4A) and a non-restrictive / high-temperature state (Figure 4C), wherein in the non-restrictive / high-temperature state the flow meter has a radiused and convex surface facing into the cooling flow supply.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mosley claim 11 to make the wall convex facing into the cooling flow supply, as disclosed by Care, for the purpose of ensuring successful operation due to use of a known flow meter construction / design and/or to permit selective flowrate control at different operating states (e.g., a low-temperature state versus a high-temperature state).

Claim 2 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Mosley claim 11 in view of Care and McKenzie, Jr. (US 2,445,837).

In reference to claim 2
Mosley claim 11 in view of Care addresses:
	The fluid supply system according to claim 1.

Mosley claim 11 in view of Care does not address:
the secondary pipe is one of multiple secondary pipes and the second component is one of multiple second components and the fluid fitting is configured to supply the second cooling fluid to each of the multiple second components through a respective one of the multiple secondary pipes.

McKenzie discloses:
a turbine fluid supply system including a flow splitter (see annotated Figure 1 below) that distributes fluid from a primary line (see annotated Figure 1 below) to a plurality of secondary lines (see annotated Figure 1 below) that provide fluid to various users.

    PNG
    media_image1.png
    232
    274
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mosley claim 11 in view of Care to include at least one additional secondary line in fluid communication with the “fluid fitting”, as disclosed by 

Claim 3 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Mosley claim 11 in view of Care and Smolowitz (US 5,407,237).

In reference to claim 3
Mosley claim 11 in view of Care addresses:
	The fluid supply system according to claim 1.

Mosley claim 11 in view of Care does not address:
the secondary pipe is welded to the fluid fitting.

Smolowitz discloses:
a fluid fitting (25 - Figure 2) that is welded (see col.2:ll.21-24) to piping (30,32 - Figure 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mosley claim 11 in view of Care to include welding the “secondary pipe” to the identified “fluid fitting”, as disclosed by Smolowitz, for the purpose of ensuring a secure attachment therebetween.

Claims 4, 5, and 10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Mosley claim 11 in view of Care and Patat et al. (US 9,316,153 - hereafter referred to as Patat).

In reference to claim 4
Mosley claim 11 in view of Care addresses:
	The fluid supply system according to claim 1. 


the fluid source is bleed air from a compressor section. 

Patat discloses:
a gas turbine engine fluid supply system in which cooling fluid is sourced from bleed air of a high pressure compressor section (see col.5:ll.54-57).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mosley claim 11 in view of Care to include sourcing the cooling fluid from a high pressure compressor, as disclosed by Patat, for the purpose of precluding the need for an auxiliary cooling fluid source.

In reference to claim 5
Mosley claim 11 in view of Care addresses:
The fluid supply system according to claim 4, wherein the fluid source is bleed air from a high pressure compressor (see above rejection of claim 4) of the compressor section.

In reference to claim 10
Mosley claim 11 in view of Care addresses:
The fluid supply system according to claim 1; a turbine rotor (note: a turbine rotor is inherent to “a turbine section”, as in Mosley claim 11). (claim 10)

Mosley claim 11 in view of Care does not address:
the second component is configured to supply the second cooling fluid to the turbine rotor. 

Patat discloses:
a gas turbine engine turbine construction comprising a mid-turbine frame (54,64,48), a 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mosley claim 11 in view of Care to include a mid-turbine frame, a vane of a mid-turbine frame, an I-rod extending through the mid-turbine frame vane, as disclosed by Patat, for the purpose of ensuring adequate support and flow characteristics due to use of a known turbine construction, and to provide cooling to the mid-turbine frame, the vane of the mid-turbine frame, the I-rod, and the turbine rotor, as further disclosed by Patat, for the purpose of preventing thermal damage thereof.

Claims 11-13 and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 and 1, respectively, of Mosley.
In reference to claim 11
Although claim 11 of the instant application is not identical to Mosley claim 1 they are not patentably distinct from one another. The application claim 11 is broader in at least one aspect.
Regarding the broadening aspect of the application claim 11, the following comparison between Mosley claim 1 and the application claim 11 underlines (see underlined features in Mosley claim 1) what elements have been excluded in the presentation of application claim 11.  

Application claim 11
Mosley claim 1
A fluid supply system for a gas turbine engine comprising: 

a first component and a second component;

a fluid fitting that has a fluid junction, the fluid junction includes a first fluid port in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port in fluid communication with and configured to 

a primary pipe fluidly connected to the fluid fitting;

a flow meter arranged upstream from the fluid junction and configured to receive a cooling supply fluid from a fluid source, wherein the flow meter is a wall having a cross-sectional shape that includes an orifice that is radiused on a surface facing into the cooling supply fluid; 





a turbine section including the first and second components; and

the primary pipe configured to provide the cooling supply fluid from the fluid source to the fluid fitting.


a first component and a second component;
  
a fluid fitting that has a fluid junction, 
the fluid junction includes a first fluid port in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port in fluid communication with 

a primary pipe fluidly connected to the fluid fitting;  

a flow meter arranged upstream from the fluid junction and configured to receive a cooling supply fluid from a fluid source, wherein the flow meter is a wall having an orifice and a radiused surface facing into the cooling supply fluid and a non-radiused surface opposite the radiused surface, the non-radiused surface extending from an outer diameter of the wall to an outer diameter of the orifice;  


a turbine section including the first and second components;  and 

the primary pipe configured to provide the cooling supply fluid from the fluid source to the fluid fitting.


Thus, it is apparent, for the broadening aspect, that Mosley claim 1 includes features that are not in application claim 11. Following the rationale in In re Goodman, cited above, where applicant has a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 11 is anticipated by Mosley claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 11 is obvious over Mosley claim 1 with respect to the broadening aspect.

In reference to claims 12 and 13
A comparison (not provided for brevity) of application claims 12 and 13 and Mosley claims 2 and 3, respectively, shows clear correspondence.



In reference to claim 20
Mosley claim 1 addresses:
The fluid supply system according to claim 11, wherein the surface is radiused on an entire portion (i.e., the portion of the surface that is radiused)(note: the phrase “the surface is radiused on an entire portion of the wall”, in light of Applicant’s disclosure, is not deemed to require that the entirety of the surface of the wall is radiused since Applicant’s disclosure does not describe any details of the radius and Figure 4 is highly-schematic and, thus, ambiguous as to the entirety of the surface of the wall is radiused) of the wall facing into the cooling supply fluid.

Claim 18 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 8 of Mosley.
In reference to claim 18
Although claim 18 of the instant application is not identical to Mosley claim 8 they are not patentably distinct from one another. The application claim 18 is broader in at least one aspect.
Regarding the broadening aspect of the application claim 18, the following comparison between Mosley claim 8 and the application claim 18 underlines (see underlined features in Mosley claim 8) what elements have been excluded in the presentation of application claim 18.  
Application claim 18 (via claim 11)
Mosley claim 8 (via claims 1, 4, 5, and 7)
A fluid supply system for a gas turbine engine comprising: 

a first component and a second component;

a fluid fitting that has a fluid junction, the fluid junction includes a first fluid port in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port in fluid communication with and configured to supply a second cooling fluid to the second component;

a primary pipe fluidly connected to the fluid fitting;







a turbine section including the first and second components; and

the primary pipe configured to provide the cooling supply fluid from the fluid source to the fluid fitting.














The fluid supply system according to claim 11, wherein the second component is configured to supply the second cooling fluid to a turbine rotor. (claim 18)



a first component and a second component;
  
a fluid fitting that has a fluid junction, 
the fluid junction includes a first fluid port in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port in fluid communication with and configured to supply a second cooling fluid to the second component;  

a primary pipe fluidly connected to the fluid fitting;  

and a non-radiused surface opposite the radiused surface, the non-radiused surface extending from an outer diameter of the wall to an outer diameter of the orifice;  


a turbine section including the first and second components;  and 

the primary pipe configured to provide the cooling supply fluid from the fluid source to the fluid fitting.

The fluid supply system according to claim 1, wherein the first and second components are part of a mid-turbine frame. (claim 4)

The fluid supply system according to claim 4, wherein the first component is a mid-turbine frame vane. (claim 5)

The fluid supply system according to claim 5, wherein the second component is an I-rod that extends radially through the mid-turbine frame vane. (claim 7)

The fluid supply system according to claim 7, wherein the second component is configured to supply the second cooling fluid to a turbine rotor. (claim 8)


Thus, it is apparent, for the broadening aspect, that Mosley claim 8 includes features that are not in application claim 18. Following the rationale in In re Goodman, cited above, where applicant has a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 18 is anticipated by Mosley claim 8, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 18 is obvious over Mosley claim 8 with respect to the broadening aspect.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Care.

In reference to claim 1
Care discloses:
A fluid supply system for a gas turbine engine comprising: 
a first component (i.e., aerofoil portion 86 of blade 50 - Figure 3) and a second component (i.e., tip shroud 88 of blade 50 - Figure 3);
a fluid fitting (i.e., the structure/material that defines the identified “fluid junction”, “first fluid port”, and “second fluid port”) that has a fluid junction (see annotated Care Figure 3 below showing a fluid junction), the fluid junction includes a first fluid port (see annotated Care Figure 3 below showing a first fluid port) in fluid communication with and configured to supply (see Care Figure 3) a first cooling fluid to the first component, and the fluid junction includes a second fluid port (see annotated Care Figure 3 below showing a second fluid port) in fluid communication with and configured to supply (see Care Figure 3) a second cooling fluid to the second component;
a primary pipe (i.e., disc 58, which defines expanse/space 72 - Figure 2) fluidly connected (i.e., in fluid communication) to the fluid fitting; and
a flow meter (i.e., valve 114 - Figures 3 and 4) arranged upstream from the fluid junction and configured to receive a cooling supply fluid from a fluid source (i.e., a compressor - see col.3:ll.25-27), wherein the flow meter is a wall having an orifice (see Care Figure 4C) and a surface that is radiused (see Care Figure 4C) and convex (see Care Figure 4C) facing into the cooling supply fluid;
a secondary pipe (i.e., the material of blade 50 apart from the identified “fluid fitting”, which defines passages 76 and 94) secured to the fluid fitting and configured to supply the second cooling fluid to the second component;
a turbine section (40 - Figure 2) including the first and second components; and
the primary pipe configured to provide the cooling supply fluid from the fluid source to the fluid fitting (note: the identified “primary pipe” forms part of the fluid path from the identified “fluid source” to the identified “fluid fitting”).

    PNG
    media_image2.png
    340
    385
    media_image2.png
    Greyscale


In reference to claim 4
Care discloses:
The fluid supply system according to claim 1, wherein the fluid source is bleed air from a compressor section (see col.3:ll.25-27).

In reference to claim 5
Care discloses:
The fluid supply system according to claim 1, wherein the fluid source is bleed air from a high pressure compressor (note: Care compressor 28 is downstream of fan 30, which also compresses fluid and, thus, can be regarded as “high pressure” relative to fan 30) of the compressor section.

In reference to claim 11
Care discloses:
A fluid supply system for a gas turbine engine comprising: 
a first component (i.e., aerofoil portion 86 of blade 50 - Figure 3) and a second component (i.e., tip shroud 88 of blade 50 - Figure 3);
a fluid fitting (i.e., the structure/material that defines the identified “fluid junction”, “first fluid port”, and “second fluid port”) that has a fluid junction (see annotated Care Figure 3 above showing a fluid junction), the fluid junction includes a first fluid port (see annotated Care Figure 3 above showing a first fluid port) in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port (see the mark-up of Care Figure 3 above showing a second fluid port) in fluid communication with and configured to supply a second cooling fluid to the second component;
a primary pipe (i.e., disc 58, which defines expanse/space 72 - Figure 2) fluidly connected (i.e., in fluid communication) to the fluid fitting; and
a flow meter (i.e., valve 114 - Figures 3 and 4) arranged upstream from the fluid junction and configured to receive a cooling supply fluid from a fluid source (i.e., a compressor - see col.3:ll.25-27), wherein the flow meter is a wall having a cross-sectional shape that includes an orifice (see Figure 4C) that is radiused (see Figure 4C) on a surface facing into the cooling supply fluid;
a turbine section (40 - Figure 2) including the first and second components; and
the primary pipe configured to provide the cooling supply fluid from the fluid source to the fluid fitting (note: the identified “primary pipe” forms part of the fluid path from the identified “fluid source” to the identified “fluid fitting”).

In reference to claim 12
Care discloses:
The fluid supply system according to claim 11, wherein the fluid source is bleed air from a compressor section (see col.3:ll.25-27).

In reference to claim 13
Care discloses:
The fluid supply system according to claim 12, wherein the fluid source is bleed air from a high pressure compressor (note: Care compressor 28 is downstream of fan 30, which also compresses fluid and, thus, can be regarded as “high pressure” relative to fan 30) of the compressor section.

In reference to claim 20
Care discloses:
The fluid supply system according to claim 11, wherein the surface is radiused on an entire portion (i.e., the portion between the dotted-lines shown below in annotated Figure 4C, the entirety of such a portion being radiused)(note: the phrase “the surface is radiused on an entire portion of the wall”, in light of Applicant’s disclosure, is not deemed to require that the entirety of the surface of the wall is radiused since Applicant’s disclosure does not describe any details of the radius and Figure 4 is highly-schematic and, thus, ambiguous as to the entirety of the surface of the wall is radiused) of the wall facing into the cooling supply fluid.

    PNG
    media_image3.png
    206
    340
    media_image3.png
    Greyscale


Claims 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Saha et al. (US 2014/0157791 - hereafter referred to as Saha).

In reference to claim 11
Saha discloses:
A fluid supply system for a gas turbine engine comprising: 
a first component (i.e., a component in fluid communication with the identified “first fluid port” - Figure 2) and a second component (i.e., a component in fluid communication with the identified “second fluid port” - Figure 2);
a fluid fitting (i.e., portions of the conduit 37 identified in annotated Saha Figure 2 below and delimited by the identified fluid fitting ends) that has a fluid junction (see annotated Saha Figure 2 below showing a fluid junction), the fluid junction includes a first fluid port (see annotated Saha Figure 2 below showing a first fluid port) in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port (see annotated Saha Figure 2 below showing a second fluid port) in fluid communication with and configured to supply a second cooling fluid to the second component; 
a primary pipe (see annotated Saha Figure 2 below showing a primary pipe) fluidly connected (i.e., in fluid communication) to the fluid fitting; and 
a flow meter (i.e., sleeve 108 - Figures 2 and 5; specifically, the one associated with valve 104 between the identified “primary pipe” and “secondary pipe”) arranged upstream from the fluid junction and configured to receive a cooling supply fluid from a fluid source (i.e., extraction port 34 - Figure 2), wherein the flow meter is a wall having a cross-sectional shape that includes an orifice (see Figure 5) that is radiused (see Figure 5) on a surface facing into the cooling supply fluid;
a turbine section (16) including (see Figures 1, 2, and col.5:ll.18-24) the first and second components; and
the primary pipe configured (see annotated Saha Figure 2 below) to provide the cooling supply fluid from the fluid source to the fluid fitting.

    PNG
    media_image4.png
    336
    464
    media_image4.png
    Greyscale


In reference to claim 12
Saha discloses
The fluid supply system according to claim 11, wherein the fluid source is bleed air from a compressor section (12 - Saha Figure 2).

In reference to claim 13
Saha discloses:
The fluid supply system according to claim 12, wherein the fluid source is bleed air from a high pressure compressor (note: see Saha Figure 2 showing the upstream port 37 as coincident with an aft stage of the compressor 12, which has a relatively high pressure compared to stages forward thereof) of the compressor section.




In reference to claim 20
Saha discloses:
The fluid supply system according to claim 11, wherein the surface is radiused on an entire portion (i.e., the portion between the dotted-lines shown below in annotated Figure 5, the entirety of such a portion being radiused)(note: the phrase “the surface is radiused on an entire portion of the wall”, in light of Applicant’s disclosure, is not deemed to require that the entirety of the surface of the wall is radiused since Applicant’s disclosure does not describe any details of the radius and Figure 4 is highly-schematic and, thus, ambiguous as to the entirety of the surface of the wall is radiused) of the wall facing into the cooling supply fluid.

    PNG
    media_image5.png
    224
    340
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Care.

In reference to claim 1
Saha discloses:
A fluid supply system for a gas turbine engine comprising: 
a first component (i.e., a component in turbine section 16 - Figure 2) and a second component (i.e., another component apart from “first component” in turbine section 16 - Figure 2);
a fluid fitting (i.e., portions of the conduit 37 identified in annotated Saha Figure 2 below and delimited by the identified fluid fitting ends) that has a fluid junction (see annotated Saha Figure 2 below showing a fluid junction), the fluid junction includes a first fluid port (see annotated Saha Figure 2 below showing a first fluid port) in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port (see annotated Saha Figure 2 below showing a second fluid port) in fluid communication with and configured to supply a second cooling fluid to the second component; 
a primary pipe (see annotated Saha Figure 2 below showing a primary pipe) fluidly connected to the fluid fitting; and 
a flow meter (i.e., sleeve 108 - Figures 2 and 5; specifically, the one associated with valve 104 between the identified “primary pipe” and “secondary pipe”) arranged upstream from the fluid junction and configured to receive a cooling supply fluid from a fluid source (i.e., extraction port 34 - Figure 2), wherein the flow meter is a wall having an orifice (see Figure 5) and a surface that is radiused (see Figure 5);
a secondary pipe (see annotated Figure 2 below showing a secondary pipe, which is hereby indicated as a downstream flange 107 at the identified location) secured to the fluid fitting and configured to supply the second cooling fluid to the second component;
a turbine section (16) including the first and second components; and
the primary pipe configured (see annotated Saha Figure 2 below) to provide the cooling supply fluid from the fluid source to the fluid fitting.

    PNG
    media_image4.png
    336
    464
    media_image4.png
    Greyscale



Saha does not disclose:
the surface is convex facing into the cooling supply fluid.

Care discloses:
a gas turbine engine comprising a cooling flow passage with a “flow meter” (i.e., valve 114) using a shape memory alloy in order to permit altering (see col.4:ll.30-38) the area of the flow passage between a restrictive / low-temperature state (Figure 4A) and a non-restrictive / high-temperature state (Figure 4C), wherein in the non-restrictive / high-temperature state the flow meter has a radiused and convex surface facing into the cooling flow supply.

Saha further discloses that the identified “flow meter” (i.e., wall 108) is formed of a shape memory alloy in order to permit altering the area of the flow passage between a restrictive / low-

It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
As described above, Saha wall 108 and Care valve 114 operate on the same basis in order to achieve the same result and, thus, it would have been predictable to use Care flow meter 114 in place of Saha sleeve 108.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the “flow meter” of Care for that of Saha.

Saha in view of Care therefore addresses:
the surface is convex facing into the cooling supply fluid (see Care Figure 4C).

In reference to claim 4
Saha in view of Care addresses:
The fluid supply system according to claim 1, wherein the fluid source is bleed air from a compressor section (12 - Saha Figure 2).

In reference to claim 5
Saha in view of Care addresses:
The fluid supply system according to claim 1, wherein the fluid source is bleed air from a high pressure compressor (note: see Saha Figure 2 showing the upstream port 37 as coincident with an aft stage of the compressor 12, which has a relatively high pressure compared to stages forward thereof) of the compressor section.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Care and McKenzie, and wherein Morris et al. (US 6,997,673 - hereafter referred to as Morris) is cited on an evidentiary basis.

In reference to claim 2
Saha in view of Care addresses:
The fluid supply system according to claim 1.

Saha in view of Care does not address:
the secondary pipe is one of multiple secondary pipes and the second component is one of multiple second components and the fluid fitting is configured to supply the second cooling fluid to each of the multiple second components through a respective one of the multiple secondary pipes.

McKenzie discloses:
a turbine fluid supply system including a flow splitter that distributes fluid from a primary line (see annotated Figure 1 below showing a primary line) to a plurality of secondary lines (see annotated Figure 1 below showing secondary lines) that provide fluid to various users.

    PNG
    media_image6.png
    297
    343
    media_image6.png
    Greyscale


Saha further discloses that the turbine section has a blade outer air seal (see annotated Saha Figure 2 below).

    PNG
    media_image7.png
    227
    262
    media_image7.png
    Greyscale


Morris is cited as evidence that it is known to supply gas turbine engine blade outer air seals with cooling fluid (see col.1:ll.19-31).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saha in view of Care to include at least one additional secondary line in fluid communication with the identified “fluid fitting”, as disclosed by McKenzie, for the purpose of permitting further distribution of the cooling fluid to the blade outer air seal of Saha.

Saha in view of Care in view of McKenzie therefore addresses:
the secondary pipe is one of multiple secondary pipes (i.e., the identified “secondary pipe” and the line / conduit / pipe necessarily resulting from the aforementioned modification for supplying fluid to the additional “second component”) and the second component is one of multiple second components (i.e., the identified “second component” and the blade outer air seal of Saha) and the fluid fitting is configured to supply the second cooling fluid to each of the multiple second components through a respective one of the multiple secondary pipes.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saha in view of Care and Akiyama et al. (US 6,655,153 - hereafter referred to as Akiyama).

In reference to claim 3
Saha in view of Care addresses:
The fluid supply system according to claim 1.

Saha in view of Care does not address:
	the secondary pipe is welded to the fluid fitting.

Akiyama discloses:
a gas turbine engine comprising a pipe (12) for conveying cooling fluid, wherein the pipe is made from multiple segments (12a,12b,12c) that are welded together (see col.7:ll.54-57).

Saha further discloses that the identified “secondary pipe” and “fluid fitting” are piping components (see Saha Figure 2 showing such).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saha in view of Care to include welding the identified “secondary pipe” to the identified “fluid fitting”, as disclosed by Akiyama, for the purpose of ensuring a secure attachment therebetween.

Claims 1, 4-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (US 6,217,279 - hereafter referred to as Ai) in view of Saha and Care.


In reference to claim 1
Ai discloses a gas turbine engine having a turbine section (see Figure 2) including a first component (i.e., vane 31) and a second component (i.e., tube 2) having respective fluid lines (1,51) that each receive cooling fluid via a cooling fluid supply system originating at a compressor section (see col.1:ll.66-67).

Ai is silent as to the details of the cooling fluid supply system upstream of the fluid lines (1,51) and, thus, does not disclose various features of “A fluid supply system” as claimed (note: the elements, as identified below, in the proposed combination attributed to Saha are hereby indicated as corresponding with the deficiencies of Ai).

Saha discloses:
a gas turbine engine fluid supply system for providing cooling fluid from a compressor section to a turbine section, wherein the fluid supply system includes:
a fluid fitting (i.e., portions of the conduit 37 identified in annotated Saha Figure 2 below and delimited by the identified fluid fitting ends) that has a fluid junction (see annotated Saha Figure 2 below showing a fluid junction), the fluid junction includes a first fluid port (see annotated Saha Figure 2 below showing a first fluid port), and the fluid junction includes a second fluid port (see annotated Saha Figure 2 below showing a second fluid port); 
a primary pipe (see annotated Saha Figure 2 below showing a primary pipe) fluidly connected (i.e., in fluid communication) to the fluid fitting; and 
a flow meter (i.e., sleeve 108 - Figures 2 and 5) arranged upstream from the fluid junction, wherein the flow meter is a wall having an orifice (see Figure 5) and a surface that is radiused (see Figure 5);
a secondary pipe (see annotated Saha Figure 2 below showing a secondary pipe) secured to the fluid fitting.

    PNG
    media_image8.png
    336
    464
    media_image8.png
    Greyscale


Saha further discloses that the fluid supply system, owing to the shape-memory functionality of the sleeve 108, permits selective control (see pars. [0043]-[0044]) of the cooling fluid flow-rate depending on an operating state of the gas turbine engine, which results in increased efficiency (see e.g. par. [0044]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Ai to include the fluid supply system of Saha (note: see below identification elements) for the purpose of ensuring successful supply of cooling fluid due to use of a known design and/or for the purpose of permitting selective control of the cooling fluid flow-rate based on operating states of the gas turbine engine in order to improve efficiency. It is noted that such a modification is envisaged as arranging the first fluid port of Saha to be in fluid communication with Ai air hole 1 and the second fluid port of Saha to be in fluid communication with Ai air hole 51.

Ai, as modified by Saha, therefore addresses:
A fluid supply system for a gas turbine engine comprising: 
a first component (Ai - 31) and a second component (Ai - 2);
a fluid fitting (i.e., portions of the conduit 37 identified in annotated Saha Figure 2 above and delimited by the identified fluid fitting ends) that has a fluid junction (see annotated Saha Figure 2 above showing a fluid junction), the fluid junction includes a first fluid port (see annotated Saha Figure 2 above showing a first fluid port)(note: in the proposed combination, the identified “first fluid port” is in fluid communication with Ai air hole 1) in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port (see annotated Saha Figure 2 above showing a second fluid port)(note: in the proposed combination, the identified “second fluid port” is in fluid communication with Ai air hole 51) in fluid communication with and configured to supply a second cooling fluid to the second component; 
a primary pipe (see annotated Saha Figure 2 above showing a primary pipe) fluidly connected (i.e., in fluid communication) to the fluid fitting; and 
a flow meter (Saha - 108; specifically, the one associated with Saha valve 104 between the identified “primary pipe” and “secondary pipe”) arranged upstream from the fluid junction and configured to receive a cooling supply fluid from a fluid source (i.e., the compressor of Ai), wherein the flow meter is a wall having an orifice (see Saha Figure 5) and a surface that is radiused (see Saha Figure 5);
a secondary pipe (see annotated Saha Figure 2 above) secured to the fluid fitting and configured to supply the second cooling fluid to the second component;
a turbine section (Ai) including the first and second components; and
the primary pipe configured (see annotated Saha Figure 2 above) to provide the cooling supply fluid from the fluid source to the fluid fitting.

Ai in view of Saha does not address:
the surface of the wall of the flow meter is convex facing into the cooling supply fluid.

Care discloses:
a gas turbine engine comprising a cooling flow passage with a “flow meter” (i.e., valve 114) using a shape memory alloy in order to permit altering the area of the flow passage between 

Saha further discloses that the identified “flow meter” (i.e., wall 108) is formed of a shape memory alloy in order to permit altering the area of the flow passage between a restrictive / low-temperature state (Figure 5 and par. [0043]) and a non-restrictive / high-temperature state (Figure 7 and par. [0043]).

It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
As described above, Saha wall 108 and Care valve 114 operate on the same basis in order to achieve the same result and, thus, it would have been predictable to use Care flow meter 114 in place of Saha sleeve 108
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the “flow meter” of Care for that of Saha.

Ai in view of Saha and Care therefore addresses:
the surface is convex facing into the cooling supply fluid (see Care Figure 4C).

In reference to claim 4
Ai in view of Saha and Care addresses:
The fluid supply system according to claim 1, wherein the fluid source is bleed air from a compressor section (see Ai col.1:ll.66-67).

In reference to claim 5
Ai in view of Saha and Care addresses:
The fluid supply system according to claim 4.

Saha further discloses:
the cooling fluid through the fluid supply system is bleed air from a high pressure compressor section (note: see Saha Figure 2 showing the upstream port 37 as coincident with an aft stage of the compressor 12, which has a relatively high pressure compared to stages forward thereof).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid supply system of Ai in view of Saha and Care to source the cooling fluid from a high pressure compressor section, as further disclosed by Saha, for the purpose of achieving a desired cooling effect (note: temperature changes across the stages of a compressor).

Ai in view of Saha and Care therefore also addresses:
the fluid source is bleed air from a high pressure compressor of the compressor section.

In reference to claim 6
Ai in view of Saha and Care addresses:
The fluid supply system according to claim 1, wherein the first and second components (Ai - 31,2) are part of a mid-turbine frame (note: the assembly of at least Ai elements 50, 32a, 32b, 32, 31, 2, and 35 can be considered as constituting a “frame”, which is not deemed to require a particular structure) arranged within the turbine section between a high pressure turbine (i.e., the upstream turbine 21 shown in Ai Figure 2) and a low pressure turbine (i.e., the downstream turbine 21 shown in Ai Figure 2, which is exposed to a lower pressure of the working fluid than the identified “high pressure turbine”).

In reference to claim 7
Ai in view of Saha and Care addresses:
The fluid supply system according to claim 6, wherein the first component (Ai - 31) is a mid-turbine frame vane.

In reference to claim 8
Ai in view of Saha and Care addresses:
The fluid supply system according to claim 7, wherein the first component (Ai - 31) is configured to supply (note: the cooling fluid is discharged from Ai stator blade 31 immediately upstream of Ai rotor blade 21 - see Ai Figure 2) the first cooling fluid to a turbine rotor (21 - Ai Figure 2).

In reference to claim 9 
Ai in view of Saha and Care addresses:
The fluid supply system according to claim 7, wherein the second component (Ai - 2) is an I-rod (note: “I-rod” is not deemed to require a particular structure apart from shape characteristics, and Ai tube 2 is both I-shaped and rod-shaped) that extends radially through the mid-turbine frame vane (Ai - 31).

In reference to claim 10
Ai in view of Saha and Care addresses:
The fluid supply system according to claim 1, wherein the second component (Ai - 2) is configured to supply (note: the cooling fluid discharged from Ai tube 2 ultimately interacts with Ai platform 24 of Ai rotor blade 21 - see Ai Figure 2) the second cooling fluid to a turbine rotor (21 - Ai Figure 2).

In reference to claim 19
Ai in view of Saha and Care addresses:
The fluid supply system according to claim 6, wherein the wall comprises a flat surface (see annotated Care Figure 4C below showing a first flat surface and a second flat surface) opposite the surface that is radiused (note: the first flat surface is “opposite the surface that is radiused” in regards to flow direction B; the second flat surface is “opposite the surface that is radiused” in regards to the depicted mid-line passing through Care element 114 shown below in annotated Care Figure 4C).

    PNG
    media_image9.png
    183
    318
    media_image9.png
    Greyscale


Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ai in view of Saha.

In reference to claim 11
Ai discloses a gas turbine engine having a turbine section (see Figure 2) including a first component (i.e., vane 31) and a second component (i.e., tube 2) having respective fluid lines (1,51) that each receive cooling fluid via a cooling fluid supply system originating at a compressor section (see col.1:ll.66-67).

Ai is silent as to the details of the cooling fluid supply system upstream of the fluid lines (1,51) and, thus, does not disclose various features of “A fluid supply system” as claimed (note: the elements, as identified below, in the proposed combination attributed to Saha are hereby indicated as corresponding with the deficiencies of Ai).


a gas turbine engine fluid supply system for providing cooling fluid from a compressor section to a turbine section, wherein the fluid supply system includes:
a fluid fitting (i.e., portions of the conduit 37 identified in annotated Saha Figure 2 above and delimited by the identified fluid fitting ends) that has a fluid junction (see annotated Saha Figure 2 above showing a fluid junction), the fluid junction includes a first fluid port (see annotated Saha Figure 2 above showing a first fluid port), and the fluid junction includes a second fluid port (see annotated Saha Figure 2 above showing a second fluid port); 
a primary pipe (see annotated Saha Figure 2 above showing a primary pipe) fluidly connected (i.e., in fluid communication) to the fluid fitting; and 
a flow meter (i.e., sleeve 108 - Figures 2 and 5) arranged upstream from the fluid junction, wherein the flow meter is a wall having a cross-sectional shape that includes an orifice (see Figure 5) that is radiused (see Figure 5) on a surface facing into the cooling supply fluid.

Saha further discloses that the fluid supply system, owing to the shape-memory functionality of the sleeve 108, permits selective control (see e.g. pars. [0043] to [0044]) of the cooling fluid flow-rate depending on an operating state of the gas turbine engine, which results in increased efficiency (see e.g. par. [0044]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Ai to include the fluid supply system of Saha (note: see below identification elements) for the purpose of ensuring successful supply of cooling fluid due to use of a known design and/or for the purpose of permitting selective control of the cooling fluid flow-rate based on operating states of the gas turbine engine in order to improve efficiency. It is noted that such a modification is envisaged as arranging the first fluid port of Saha to be in fluid communication with Ai air hole 1 and the second fluid port of Saha to be 

Ai, as modified by Saha, therefore addresses:
A fluid supply system for a gas turbine engine comprising: 
a first component (Ai - 31) and a second component (Ai - 2);
a fluid fitting (i.e., portions of the conduit 37 identified in annotated Saha Figure 2 above and delimited by the identified fluid fitting ends) that has a fluid junction (see annotated Saha Figure 2 above showing a fluid junction), the fluid junction includes a first fluid port (see annotated Saha Figure 2 above showing a first fluid port)(note: in the proposed combination, the identified “first fluid port” is in fluid communication with Ai air hole 1) in fluid communication with and configured to supply a first cooling fluid to the first component, and the fluid junction includes a second fluid port (see annotated Saha Figure 2 above showing a second fluid port)(note: in the proposed combination, the identified “second fluid port” is in fluid communication with Ai air hole 51) in fluid communication with and configured to supply a second cooling fluid to the second component; 
a primary pipe (see annotated Saha Figure 2 above showing a primary pipe) fluidly connected (i.e., in fluid communication) to the fluid fitting; and 
a flow meter (Saha - 108; specifically, the one associated with Saha valve 104 between the identified “primary pipe” and “secondary pipe”) arranged upstream from the fluid junction and configured to receive a cooling supply fluid from a fluid source (i.e., the compressor of Ai), wherein the flow meter is a wall having a cross-sectional shape that includes an orifice (see Saha Figure 5) that is radiused (see Saha Figure 5) on a surface facing into the cooling supply fluid;
a turbine section (Ai - 151) including the first and second components; and
the primary pipe configured (see annotated Saha Figure 2 above) to provide the cooling supply fluid from the fluid source to the fluid fitting.


In reference to claim 12
Ai in view of Saha addresses:
The fluid supply system according to claim 11, wherein the fluid source is bleed air from a compressor section (see Ai col.1:ll.66-67).

In reference to claim 13
Ai in view of Saha addresses:
The fluid supply system according to claim 11.

Saha further discloses:
the cooling fluid through the fluid supply system is bleed air from a high pressure compressor section (note: see Saha Figure 2 showing the upstream port 37 as coincident with an aft stage of the compressor 12, which has a relatively high pressure compared to stages forward thereof).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid supply system of Ai in view of Saha to source the cooling fluid from a high pressure compressor section, as further disclosed by Saha, for the purpose of achieving a desired cooling effect (note: temperature changes across the stages of a compressor).

Ai in view of Saha therefore also addresses:
the fluid source is bleed air from a high pressure compressor of the compressor section.

In reference to claim 14
Ai in view of Saha addresses:
The fluid supply system according to claim 11, wherein the first and second components (Ai - 31,2) are part of a mid-turbine frame (note: the assembly of at least Ai elements 50, 32a, 32b, 32, 31, 2, and 35 can be considered as constituting a “frame”, which is not deemed to require a particular structure) arranged within the turbine section between a high pressure turbine (i.e., the upstream turbine 21 shown in Ai Figure 2) and a low pressure turbine (i.e., the downstream turbine 21 shown in Ai Figure 2, which is exposed to a lower pressure of the working fluid than the identified “high pressure turbine”).

In reference to claim 15
Ai in view of Saha addresses:
The fluid supply system according to claim 14, wherein the first component (Ai - 31) is a mid-turbine frame vane.

In reference to claim 16
Ai in view of Saha addresses:
The fluid supply system according to claim 14, wherein the first component (Ai - 31) is configured to supply (note: the cooling fluid is discharged from Ai stator blade 31 immediately upstream of Ai rotor blade 21 - see Ai Figure 2) the first cooling fluid to a turbine rotor (21 - Ai Figure 2).

In reference to claim 17 
Ai in view of Saha addresses:
The fluid supply system according to claim 15, wherein the second component (Ai - 2) is an I-rod (note: “I-rod” is not deemed to require a particular structure apart from shape characteristics, and Ai tube 2 is both I-shaped and rod-shaped) that extends radially through the mid-turbine frame vane (Ai - 31).

In reference to claim 18
Ai in view of Saha addresses:
The fluid supply system according to claim 11, wherein the second component (Ai - 2) is configured to supply (note: the cooling fluid discharged from Ai tube 2 ultimately interacts with Ai platform 24 of Ai rotor blade 21 - see Ai Figure 2) the second cooling fluid to a turbine rotor (21 - Ai Figure 2).

In reference to claim 20
Ai in view of Saha addresses:
The fluid supply system according to claim 11, wherein the surface is radiused on an entire portion (i.e., the portion between the dotted-lines shown below in annotated Saha Figure 5, the entirety of such a portion being radiused)(note: the phrase “the surface is radiused on an entire portion of the wall”, in light of Applicant’s disclosure, is not deemed to require that the entirety of the surface of the wall is radiused since Applicant’s disclosure does not describe any details of the radius and Figure 4 is highly-schematic and, thus, ambiguous as to the entirety of the surface of the wall is radiused) of the wall facing into the cooling supply fluid.

    PNG
    media_image5.png
    224
    340
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R. LEGENDRE/
Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745